
	
		II
		111th CONGRESS
		1st Session
		S. 152
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 6, 2009
			Mr. McCain (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
			
		
		A BILL
		To direct the Secretary of the Interior and
		  the Secretary of Agriculture to jointly conduct a study of certain land
		  adjacent to the Walnut Canyon National Monument in the State of
		  Arizona.
	
	
		1.Short titleThis Act may be cited as the
			 Walnut Canyon Study Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)MapThe term map means the map
			 entitled Walnut Canyon Proposed Study Area and dated July 17,
			 2007.
			(2)SecretariesThe term Secretaries means the
			 Secretary of the Interior and the Secretary of Agriculture, acting
			 jointly.
			(3)Study areaThe term study area means the
			 area identified on the map as the Walnut Canyon Proposed Study
			 Area.
			3.Study
			(a)In generalThe Secretaries shall conduct a study of
			 the study area to assess—
				(1)the suitability and feasibility of
			 designating all or part of the study area as an addition to Walnut Canyon
			 National Monument, in accordance with section 8(c) of Public Law 91–383 (16
			 U.S.C. 1a–5(c));
				(2)continued management of the study area by
			 the Forest Service; or
				(3)any other designation or management option
			 that would provide for—
					(A)protection of resources within the study
			 area; and
					(B)continued access to, and use of, the study
			 area by the public.
					(b)ConsultationThe Secretaries shall provide for public
			 comment in the preparation of the study, including consultation with
			 appropriate Federal, State, and local governmental entities.
			(c)ReportNot later than 18 months after the date on
			 which funds are made available to carry out this Act, the Secretaries shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report that
			 describes—
				(1)the results of the study; and
				(2)any recommendations of the
			 Secretaries.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			
